Name: Commission Regulation (EEC) No 1507/82 of 14 June 1982 amending for the second time Regulation (EEC) No 3011/79 fixing the coefficients for calculating levies on derived poultrymeat products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 6 . 82 Official Journal of the European Communities No L 168 /5 COMMISSION REGULATION (EEC) No 1507/82 of 14 June 1982 amending for the second time Regulation (EEC) No 3011/79 fixing the coefficients for calculating levies on derived poultrymeat products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Common Customs Tariff set out in the Annex to Regulation (EEC) No 950/68 (6), as last amended by Regulation (EEC) No 1463/82 Q, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat ('), as last amended by the Act of Accession of Greece, and in particular Article 5 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3011 /79 is hereby replaced by Annex I to this Regulation . Whereas Council Regulation (EEC) No 2778/75 (2), as last amended by Regulation (EEC) No 750/81 (3), laid down the rules for calculating the levy and the sluice ­ gate price for poultrymeat. Article 2 The Common Customs Tariff set out in the Annex to Regulation (EEC) No 950/68 is hereby amended as Whereas Commission Regulation (EEC) No 301 1 /79 (4), as amended by Regulation (EEC) No 941 /81 (*), fixed the coefficients expressing the ratio referred to in Article 5 ( 1 ) of Regulation (EEC) No 2777/75 ; follows : Whereas a single coefficient is currently in effect for all boned poultry parts ; whereas international trade in boned parts of geese and turkeys is increasing signifi ­ cantly ; whereas a coefficient should therefore be fixed for determining the levy in respect of these two products ; 1 . The following Additional Note is inserted in Chapter 2 : '3 . For the purposes of subheading 02.02 B II f), "goose or duck paletots" shall be taken to mean geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri , fresh, chilled, or frozen .' 2. Additional Notes 3 , 4 and 5 to Chapter 2 become 4, 5 and 6 respectively. 3 . Subheading 02.02 B is amended in accordance with Annex II to this Regulation . Whereas international trade in goose and duck paletots is now of some economic significance ; whereas a coef ­ ficient should therefore be fixed for determining the levy in respect of these products ; Whereas, pursuant to Article 11 ( 1 ) of Regulation (EEC) No 2777/75, the tariff nomenclature introduced by this Regulation is to be incorporated in the Article 3 This Regulation shall enter into force on 1 August 1982.C) OJ No L 282, 1 . 11 . 1975, p . 77. 0 OJ No L 282, 1 . 11 . 1975, p . 84. (3 OJ No L 80, 26 . 3 . 1981 , p . 1 . (4) OJ No L 337, 29 . 12. 1979, p. 65. Is) OJ No L 172, 27. 1 . 1968, p . 1 . 0 OJ No L 159, 10 . 6. 1982, p . 1 .O OJ No L 96, 8 . 4. 1981 , p . 13 . No L 168/6 Official Journal of the European Communities 15. 6 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1982. For the Commission Poul DALSAGER Member of the Commission 15 . 6 . 82 Official Journal of the European Communities No L 168/7 ANNEX I 'ANNEX CCT heading No Description of derived products Coefficient Description of products usedfor derivation 1 2 3 4 01.05 Live poultry, that is to say, fowls, ducks, geese , turkeys and guinea fowls : B. Other : I. Fowls 0-70 70 % chickens II . Ducks 0-70 70 % ducks III . Geese 0-70 82 % geese IV. Turkeys 0-70 80 % turkeys V. Guinea fowls 0-70 Slaughtered guinea fowls 02.02 B. Poultry cuts (excluding offals) : I. Boned or boneless : a) Of geese 2-10 75 % geese b) Of turkeys 2-10 80 % turkeys c) Of other poultry 2-10 70 % chickens, 70 % ducks, slaugh ­ tered guinea fowls II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 1-10 65 % chickens 2. Of ducks 1-10 63 % ducks 3 . Of geese 110 75 % geese 4. Of turkeys 1-10 73 % turkeys 5 . Of guinea fowls 110 Slaughtered guinea fowls b) Whole wings, with or without tips 0-65 70 % chickens, 70 % ducks, 75 % geese, 80 % turkeys, slaughtered guinea fowls c) Backs , necks, backs with necks attached, rumps and wing tips 0-45 70 % chickens, 70 % ducks, 70 % geese, 80 % turkeys, slaughtered guinea fowls d) Breasts and cuts of breasts : 1 . Of geese 1-50 75 % geese 2 . Of turkeys 1-60 80 % turkeys 3 . Of other poultry 1-65 70 % chickens e) Legs and cuts of legs : 1 . Of geese 1-45 75 % geese 2 . Of turkeys : aa) Drumsticks 0-75 80 % turkeys bb) Other 1-35 80 % turkeys 3 . Of other poultry 1-55 70 % chickens f) Goose or duck paletots (') 1-40 70 % ducks, 75 % geese g) Other 2Ã 0 70 % chickens, 70 % ducks, 75 % gÃ §ese, 80 % turkeys, slaughtered guinea fowls C. Offals 0-45 70 % chickens, 70 % ducks, 75 % geese, 80 % turkeys, slaughtered guinea fowls (') For the purposes of subheading 02.02 B II f), "goose or duck paletots" shall be taken to mean geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs , backbone and sacrum) removed but with the femurs, tibias and humeri . No L 168/8 Official Journal of the European Communities 15 . 6 . 82 CCT heading No Description of derived products Coefficient Description of products usedfor derivation 1 2 3 4 02.03 Poultry liver, fresh, chilled, frozen, salted or in brine : A. Fatty liver of goose or duck 10-00 82 % geese B. Other 1-15 70 % chickens, 70 % ducks, 75 % geese, 80 % turkeys, slaughtered guinea fowls 02.05 Pig fat, free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted in brine, dried or smoked : C. Poultry fat 1 -00 70 % chickens, 70 % ducks, 75 % geese, 80 % turkeys, slaughtered guinea fowls 15.01 Lard, other pig fat and poultry fat, rendered or solvent ­ extracted : B. Poultry fat 1-20 70 % chickens, 70 % ducks, 75 % geese, 80 % turkeys, slaughtered guinea fowls 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultry ­ meat (a) : 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : aa) Containing exclusively turkeymeat bb) Other 2-00 2-00 80 % turkeys 70 % chickens, 70 % ducks, 75 % geese, slaughtered guinea fowls 2 . Other 2-20 70 % chickens , 70 % ducks, 75 % geese, 80 % turkeys, slaughtered guinea fowls b) Containing 25 % or more but less than 57 % by weight of poultrymeat (a) 1-20 70 % chickens, 70 % ducks, 75 % geese, 80 % turkeys, slaughtered guinea fowls c) Other 0-70 70 % chickens, 70 % ducks, 75 % geese, 80 % turkeys, slaughtered guinea fowls (a) For the purpose of determining the percentage of poultrymeat, the weight of any bones shall be disregarded. 15. 6. 82 Official Journal of the European Communities No L 168/9 ANNEX II Rate of duty CCT heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver) fresh, chilled or frozen : B. Poultry cuts (excluding offals) : 1 . Boned or boneless : a) Of geese 18 (L)  b) Of turkeys 1 8 (L)  c) Of other poultry 18 (L)  II. Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 1 8 (L)  2. Of ducks 18 (L)  3 . Of geese 18 (L)  4. Of turkeys 18 (L)  5 . Of guinea fowls 18 (L)  b) Whole wings, with or without tips 18 (L)  c) Backs, necks, backs with necks attached, rumps and wing tips . . 18 (L)  d) Breasts and cuts of breasts : 1 . Of geese 18 (L)  2. Of turkeys 18 (L)  3 . Of other poultry 18 (L)  e) Legs and cuts of legs : 1 . Of geese 18 (L)  2. Of turkeys : aa) Drumsticks and cuts of drumsticks 18 (L)  bb) Other 18 (L)  3 . Of other poultry 1 8 (L)  f) Goose or duck paletots 18 (L)  g) Other 18 (L) 